—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Lally, J.), dated May 1, 1996, which denied their motion for a protective order and to quash a subpoena served upon a nonparty witness.
Ordered that the appeal is dismissed as academic, with costs.
The defendants’ motion sought, in effect, to prevent the taking of a second deposition of a nonparty witness. Inasmuch as a stay was not obtained, and the second deposition has since taken place, the appeal is dismissed as academic (see, People ex rel. Smalls v Tekben, 193 AD2d 828; Matter of Niagara Mohawk Power Corp. v New York State Dept, of Envtl. Conservation, 169 AD2d 943). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.